MINUTE ENTRY
FELDMAN, J.
December 13, 2018

                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA


NEAL MORRIS                                                        *       CIVIL ACTION

VERSUS                                                             *       NO. 18-2624

CITY OF NEW ORLEANS                                                *       SECTION "F"


       A status conference was held on December 13, 2018., 2014.

       Present:
       Mary Katherine Kaufman, Esquire              Corwin St. Raymond, Esquire
       Ronald Wilson, Esquire                       Katie Schwartzmann, Esquire
       Bruce Hamilton, Esquire                      Mr. Neal Morris



       Upon request of the City of New Orleans, the Court conducted a status conference on

December 13, 2018 to discuss an amicable resolution of this matter. Considering the time

constraints the City faces in revising provisions of the Comprehensive Zoning Ordinance regarding

murals, the Court is convinced that a brief delay is warranted to give the City an opportunity to

remedy issues it faces in this lawsuit.

       Accordingly, IT IS ORDERED: that the pre-trial and trial schedule of this matter is hereby

continued, to be reset during a telephone scheduling conference on Friday, December 14, 2018 at

10:00 a.m.

       IT IS FURTHER ORDERED: that the City is admonished to act as efficiently and as quickly

as possible, given its time constraints in amending city laws, in presenting a new Ordinance which

the City feels addresses the issues in this case.
       IT IS FURTHER ORDERED: that the motion to stay filed by the City is hereby DENIED

as moot.




JS10: 30 min.




                                           2
